Sn the Guited States Court of Federal Claims

OFFICE OF SPECIAL MASTERS
Filed: March 15, 2022

HK OK OK OK OK KK Kk Kk kK Kk kk ok Kk OK OK KOK OK OK OK

CYNTHIA PAUL, * No. 19-797V
*
Petitioner, * Special Master Sanders
V. *
* Stipulation for Award; Influenza
SECRETARY OF HEALTH * (“Flu”) Vaccine; Transverse
AND HUMAN SERVICES, * Myelitis (“TM”)
*
Respondent. *
KKK KK KK KK KK KK KK KK KK KK KK OK OK

Anne Carrion Toale, Maglio Christopher and Toale, Sarasota, FL, for Petitioner.
Debra A. Filteau Begley, United States Department of Justice, Washington, DC, for Respondent.

DECISION!

On May 31, 2019, Cynthia Paul (“Petitioner”) filed a petition for compensation pursuant
to the National Vaccine Injury Compensation Program.” 42 U.S.C. §§ 300aa-10 to -34 (2012); Pet.
at 1, ECF No. 1. Petitioner alleged that the influenza (“flu”) vaccine she received on December
20, 2016, caused her to develop transverse myelitis (“TM”). /d. at 1, 6. Petitioner further alleged
that she experienced the residual effects of her injury for more than six months. /d. at 9.

On March 14, 2022, the parties filed a stipulation in which they state that a decision should
be entered awarding compensation to Petitioner. Stip. at 2, ECF No. 45. Respondent “denies that
[P]etitioner’s flu vaccine cause or significantly aggravated her alleged TM, or any other injury[.]”
Id. Respondent further “denies that her current condition is a sequelae of a vaccine-related injury.”
Id. Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix A. I find
the stipulation reasonable and adopt it as the decision of the Court in awarding damages, on the
terms set forth therein.

The parties stipulate that Petitioner shall receive the following compensation:

 

' This Decision shall be posted on the website of the United States Court of Federal Claims, in accordance
with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2012)). This means the Decision will be available to anyone with access to
the Internet. As provided by Vaccine Rule 18(b), each party has 14 days within which to request redaction
“of any information furnished by that party: (1) that is a trade secret or commercial or financial in substance
and is privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which
would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).

* National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755.
A lump sum of $50,000.00 in the form of a check payable to [P]etitioner.
This amount represents compensation for all damages that would be
available under 42 U.S.C. § 300aa-15(a).

Id.

I approve the requested amount for Petitioner’s compensation. Accordingly, an award
should be made consistent with the stipulation.

In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation. *

IT IS SO ORDERED.
s/Herbrina D. Sanders

Herbrina D. Sanders
Special Master

 

> Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice
renouncing the right to seek review.
IN THE UNITED STATES COURT OF FEDERAL CLAIMS
OFFICE OF SPECIAL MASTERS

2fe fe oe 2k oe oe oe ee 2c oie fe ie 2 oie oe oe of of oe oe eof oie 2 oie oe oie aie 2k ae fe coe oe 2

CYNTHIA PAUL, *
*
Petitioner, * No. 19-797V
* Special Master Sanders
Vv. *
*
SECRETARY OF HEALTH AND *
HUMAN SERVICES, *
*
Respondent. *

9 6 Ag Ag Re gg 9 oie is og og os 2k Eg eo ok ok ok ok a ok ok ok ok

STIPULATION

The parties hereby stipulate to the following matters:

I. Petitioner, Cynthia Paul, filed a petition for vaccine compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the “Vaccine
Program”). The petition seeks compensation for injuries allegedly related to petitioner’s receipt
of an influenza (“flu”) vaccine, which vaccine is contained in the Vaccine Injury Table (the

“Table”’), 42 C.F.R. § 100.3 (a).

2. Petitioner alleges that she received a flu immunization on December 20, 2016.
3. The flu vaccine was administered within the United States.
4. Petitioner alleges that she developed Transverse Myelitis (“TM”) that was caused-

in-fact and/or significantly aggravated by a flu vaccination. She further alleges that she has
experienced residual effects of this injury for more than six months.
5. Petitioner represents that there has been no prior award or settlement of a civil

action for damages on her behalf as a result of her condition.
6. Respondent denies that petitioner’s flu vaccine caused or significantly aggravated
her alleged TM, or any other injury, and denies that her current condition is a sequelae of a
vaccine-related injury.

7. Maintaining their above-stated positions, the parties nevertheless now agree that
the issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation.

8. As soon as practicable after an entry of judgment reflecting a decision consistent
with the terms of this Stipulation, and after petitioner has filed an election to receive
compensation pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human
Services will issue the following vaccine compensation payment:

A lump sum of $50,000.00 in the form of a check payable to petitioner. This amount

represents compensation for all damages that would be available under 42 U.S.C.

§ 300aa-15(a).

9. As soon as practicable after the entry of judgment on entitlement in this case, and
after petitioner has filed both a proper and timely election to receive compensation pursuant to
42 U.S.C. § 300aa-2 1(a)(1), and an application, the parties will submit to further proceedings
before the special master to award reasonable attorneys’ fees and costs incurred in proceeding
upon this petition.

10. _ Petitioner and her attorney represent that compensation to be provided pursuant to
this Stipulation is not for any items or services for which the Program is not primarily liable
under 42 U.S.C. § 300aa- 15(g), to the extent that payment has been made or can reasonably be
expected to be made under any State compensation programs, insurance policies, Federal or
State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.
11. Payment made pursuant to paragraph 8 and any amounts awarded pursuant to
paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subject
to the availability of sufficient statutory funds.

12. The parties and their attorneys further agree and stipulate that, except for any
award for attorneys’ fees, and litigation costs, the money provided pursuant to this Stipulation
will be used solely for the benefit of petitioner as contemplated by a strict construction of 42
U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C. § 300aa-15(g) and (h).

13. _In return for the payments described in paragraphs 8 and 9, petitioner, in her
individual capacity and on behalf of her heirs, executors, administrators, successors or assigns,
does forever irrevocably and unconditionally release, acquit and discharge the United States and
the Secretary of Health and Human Services from any and all actions or causes of action
(including agreements, judgments, claims, damages, loss of services, expenses and al] demands
of whatever kind or nature) that have been brought, could have been brought, or could be timely
brought in the Court of Federal Claims, under the National Vaccine Injury Compensation
Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all
known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting
from, or alleged to have resulted from a flu vaccination administered on December 20, 2016, as
alleged by petitioner in a petition for vaccine compensation filed on or about May 31, 2019, in
the United States Court of Federal Claims as petition No. 19-797V.

14. If petitioner should die prior to entry of judgment, this agreement shall be
voidable upon proper notice to the Court on behalf of either or both of the parties.

15. If the special master fails to issue a decision in complete conformity with the

terms of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity
with a decision that is in complete conformity with the terms of this Stipulation, then the parties’
settlement and this Stipulation shall be voidable at the sole discretion of either party.

16. This Stipulation expresses a full and complete negotiated settlement of liability
and damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended,
except as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of
the parties hereto to make any payment or to do any act or thing other than is herein expressly
stated and clearly agreed to. The parties further agree and understand that the award described in
this Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or
amount of damages, and further, that a change in the nature of the injury or condition or in the
items of compensation sought, is not grounds to modify or revise this agreement.

17. This Stipulation shall not be construed as an admission by the United States or the
Secretary of Health and Human Services that the flu vaccine caused-in-fact or significantly
aggravated petitioner’s alleged TM, or any other injury, or that her current condition is a
sequelae of a vaccine-related injury.

18. All rights and obligations of petitioner hereunder shall apply equally to
petitioner’s heirs, executors, administrators, successors, and/or assigns.

END OF STIPULATION

~~ ~~ ~~~ ~~
Respectfully submitted,

PETITIONER:
i

} £

CYNTHIA PAUL

ATTORNEY OF RECORD FOR
RETITIONER:

 
 
  

 

 

RRION TOALLE
Maglio, Christopher & Toale, PA
1605 Main Street, Suite 710
Sarasota FL 34236

(888) 952-5242

atoale@mctlawyer.com

AUTHORIZED REPRESENTATIVE
OF THE SECRETARY OF HEALTH
AND HUMAN SERVICES:

Dake Wuashlr, DN Sc, APRN), for
CDR GEORGE REED GRIMES, MD,
Director, Division of Injury
Compensation Programs
Health Systems Bureau
Health Resources and Services
Administration
U.S. Department of Health
and Human Services
5600 Fishers Lane, 08N146B
Rockville, MD 20857

Dated: 62] LS {2s 2A.

AUTHORIZED REPRESENTATIVE
OF THE ATTORNEY GENERAL:

XY atti a paar

HEATHER L. PEARLMAN
Deputy Director

Torts Branch

Civil Division

U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146

ATTORNEY OF RECORD FOR
RESPONDENT:

Debra A pbtean (2g
Va thee, L artin—

DEBRA A. FILTEAU BEGLEY
Senior Trial Attorney

Torts Branch

Civil Division

U.S. Department of Justice

P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146
Tel: (202) 616-4181

Email: debra.begley@usdoj.gov